Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  151824 (33)(34)                                                                                         David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 151824
                                                                    COA: 325174
                                                                    Wayne CC: 09-018124-FC
  CONRAD ROBERT SCHULTZ,
           Defendant-Appellant.

  _____________________________________/

       On order of the Court, the motion for immediate consideration is GRANTED.
  The motion for clarification of this Court’s March 31, 2017 order is considered, and it is
  DENIED.

        WILDER, J., did not participate because he was on the Court of Appeals panel.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2017
         d1107
                                                                               Clerk